In an action to recover damages for personal injuries, etc., the defendant Otis Elevator Company appeals from an order of the Supreme Court, Westchester County (Coppola, J.), entered March 14, *5761990, which denied its motion for a change of venue from New York County to Westchester County.
Ordered that the order is reversed, with costs, the motion is granted, and the Clerk of the Supreme Court, New York County, is directed to deliver to the Clerk of the Supreme Court, Westchester County, all papers filed in the action and certified copies of all minutes and entries (CPLR 511 [d]).
The plaintiffs who are Alabama residents improperly designated venue of the instant action in New York County, thereby forfeiting their right to designate venue (see, Scott v Otis Elevator Co., 160 AD2d 519). Thereafter, the defendant Otis Elevator Company moved to change venue to Westchester County, where its principal place of business in New York is located according to its certificate of doing business filed with the Secretary of State (see, Papadakis v Command Bus Co., 91 AD2d 657; Kochany v Chrysler Corp., 67 AD2d 637; 2 Weinstein-Korn-Miller, NY Civ Prac ¶ 503.05). Thus, the Supreme Court should have granted the motion (see, CPLR 503 [c]; 510, 511; Shavaknbeyn v Starrett City, 161 AD2d 626; Scott v Otis Elevator Co., 160 AD2d 519, supra; Davis Aircraft Prods. Co. v Bankers Trust Co., 32 AD2d 832, 833). Mangano, P. J., Lawrence, Rosenblatt and Copertino, JJ., concur.